Name: Commission Implementing Regulation (EU) 2015/2245 of 3 December 2015 amending for the 239th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 4.12.2015 EN Official Journal of the European Union L 318/26 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2245 of 3 December 2015 amending for the 239th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a), Article 7a(1) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 14 October 2015, the Sanctions Committee of the United Nations Security Council (UNSC) decided to amend one entry on the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 26 October, 12 November and 25 November 2015, the UNSC decided to delete a total of four entries to that list. Moreover, on 30 November 2015, the UNSC approved the addition of one entry on the said list. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry is added under the heading Natural persons: Emrah Erdogan (alias (a) Imraan Al-Kurdy, (b) Imraan, (c) Imran, (d) Imran ibn Hassan, (e) Salahaddin El Kurdy, (f) Salahaddin Al Kudy, (g) Salahaddin Al-Kurdy, (h) Salah Aldin, (i) Sulaiman, (j) Ismatollah, (k) Ismatullah, (l) Ismatullah Al Kurdy). Date of birth: 2.2.1988. Place of birth: Karliova, Turkey. Address: Werl prison, Germany (since May 2015). Nationality: German. Passport No BPA C700RKL8R4 (German national identification issued on 18 Feb. 2010, expires on 17 Feb. 2016). Other information: (a) Physical description: eye colour brown, hair colour brown, build: strong, weight: 92 kg, height: 176 cm, birthmark on right back. (b) Mother's name: Emine Erdogan. (c) Father's name: Sait Erdogan. (2) The entry Abu Bakar Ba'asyir (alias (a) Baasyir, Abu Bakar, (b) Bashir, Abu Bakar, (c) Abdus Samad, (d) Abdus Somad). Date of birth: 17.8.1938. Place of birth: Jombang, East Java, Indonesia. Nationality: Indonesian., under the heading Natural persons is replaced by the following: Abu Bakar Ba'asyir (alias (a) Abu Bakar Baasyir, (b) Abu Bakar Bashir, (c) Abdus Samad, (d) Abdus Somad). Date of birth: 17.8.1938. Place of birth: Jombang, East Java, Indonesia. Address: Indonesia (in prison) Nationality: Indonesian (3) The following entries under the heading Natural persons are deleted: (a) Mohammed Ahmed Shawki Al Islambolly (alias (a) Abu Khalid, (b) Abu Ja'far, (c) Mohamed El Islambouli). Address: (a) Pakistan, (b) Afghanistan. Date of birth: 21.1.1957. Place of birth: El-Minya, Qena Egypt. Nationality: Egyptian. Other information: (a) Father's name is Shawki al-Islambolly; (b) Member of the Egyptian Islamic Jihad. Date of designation referred to in Article 2a (4) (b): 29.9.2005. (b) Mohamed Amine Akli (alias (a) Akli Amine Mohamed, (b) Killech Shamir, (c) Kali Sami, (d) Elias). Address: Algeria. Place of birth: Bordj el Kiffane, Algeria. Date of birth: 30.3.1972. Nationality: Algerian. Other information: (a) Father's name is Lounes; (b) Mother's name is Kadidja; (c) Inadmissible to the Schengen area; (d) Deported from Spain to Algeria in August 2009. Date of designation referred to in Article 2a(4)(b): 25.6.2003. (c) Chiheb Ben Mohamed Ben Mokhtar Al-Ayari (alias (a) Hichem Abu Hchem, (b) Ayari Chihbe, (c) Ayari Chied, (d) Adam Hussainy, (e) Hichem, (f) Abu Hichem, (g) Moktar). Address: Via Bardo, Tunis, Tunisia. Date of birth: 19.12.1965. Place of birth: (a) Tunis, Tunisia; (b) Greece. Nationality: Tunisian. Passport No: L246084 (Tunisian passport issued on 10.6.1996, expired on 9.6.2001). Other information: (a) Extradited from Italy to Tunisia on 13 April 2006; (b) Mother's name is Fatima al-Tumi, (c) Inadmissible to the Schengen area. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (d) Nazih Abdul Hamed Nabih Al-Ruqai'i (alias (a) Anas Al-Liby, (b) Anas Al-Sibai (c) Nazih Abdul Hamed Al-Raghie). Address: Al Nawafaliyyin, Jarraba Street, Taqsim Al Zuruq, Tripoli, Libyan Arab Jamahiriya. Date of birth: (a) 30.3.1964 (b) 14.5.1964. Place of birth: Tripoli, Libyan Arab Jamahiriya. Nationality: Libyan. Passport No: 621570. National identification No: 200310/I. Date of designation referred to in Article 2a(4)(b): 17.10.2001.